DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second light blocking part" at Line 2 of Claim 16 where there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Regarding Claim 1, Lee discloses “A display device” (Figure 1 and Paragraph [0011], Lines 1 – 3), “comprising: a plurality of light emitting regions and non-light emitting regions adjacent to the light emitting regions” (Bottom Figure of Figure 5 and Paragraph [0029], Lines 1 – 3 (Notice that a plurality of light emitting regions of light emitting stacks 124 are formed on anode 122 in an emission area prepared by banks 128 are provided in the bottom figure of Figure 5 and that non-light emitting regions are provided by banks 128.)), “a display element layer” (Figure 1, Items PXL ‘sub-pixel’  120 ‘light emitting element’, and Figures 4 and 5, Item 124 ‘light emitting stack’), “a light blocking pattern layer disposed on the display element layer” (Figure 5, Item 190 ‘black matrix), “and an input sensing layer disposed on the light blocking pattern layer and that includes a plurality of sensing electrodes” (Figures 2, 4, and 5 (Notice a touch input sensing layer comprising sensing electrodes 154e and 152e disposed on at least portions 196 that are part of the light blocking pattern layer 190.)),  “wherein the display element layer comprises: a plurality of pixel defining films disposed in the non-light emitting regions and that are spaced apart from each other” (Figure 5, Items, 122, 124, and 126 (Notice that pixel defining films 122, 124, and 126 are provided spaced apart by light-emitting areas between protrusions 128 that provide non-light emitting regions.), “a protrusion disposed on at least one of the plurality of pixel defining films” (Figures 4 and 5, Item 128 ‘bank’ (Notice that protrusions 128 are disposed on at least the edges of thin film 122, and that - - a protrusion - - is located in the exact middle of the black matrix grid of Figure 4 from left to right and located between black matrix components 198 from top to bottom of Figure 4 and in the bottom half of Figure 4.)), “light emitting elements provided between the pixel defining films” (Figure 5, Items 122, 124, and 126 (Notice that at least light emitting stack 124 provides  light emitting elements between pixel defining films 122 and 126.)), “and an encapsulation layer disposed on the light emitting elements” (Figure 5, Item 140 ‘encapsulation unit’ (Notice that encapsulation unit 140 provide an encapsulation layer disposed on the light emitting elements as described directly above.)), “wherein the light blocking pattern layer comprises: a plurality of light blocking parts that overlap the pixel defining films” (Figure 5, Item 190 (Notice that black matrix 190 comprises plural portions that overlap films 122 and 126 from top to bottom of Figure 5.)), “and an opening formed in at least one of the plurality of light blocking parts that completely overlaps the protrusion” (Figure 4 and 5 (In Figure 4, notice that an opening in at least the light blocking portion of black matrix 198 is formed from left to right (i.e. where only portions of black matrix 196 exist in the bottom half of Figure 4), where said opening completely overlaps said - - a protrusion - - that is located in the exact middle of the black matrix grid of Figure 4 from left to right and located between black matrix components 198 from top to bottom of Figure 4 and in the bottom half of Figure 4.)), “but does not overlap the light emitting regions” (Figures 4 and 5 (Notice that said opening as defined directly above does not overlap plural light emitting regions that are to the left and right outside of said opening shown in Figure 4.)),  “and wherein each of the sensing electrodes comprises: a first pattern line that extends in a first direction” (Figure 5, Item 152b ‘first bridge’), “a second pattern line that extends in a second direction that crosses the first direction” (Figure 5, Item 154b ‘second bridge’),  “and an intersection where the first pattern line and the second pattern line cross each other” (Figure 5 (Notice that in top Figure 5, 152b and 154b cross each other in the center of top Figure 5 to provide an intersection)), “and wherein the protrusion, the opening, and the intersection overlap” (Figures 4 and 5 (Notice that said - - a protrusion - - as described above overlaps with said opening as described above and said intersection as described above overlaps with both said - -  a protrusion - - and said opening in a direction from left to right in Figure 4 (Notice that a visualized line running from top to bottom and in the middle of Figure 4 from left to right cuts each of said - - a protrusion - - , said opening, and said intersection.))).
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein in a cross-section parallel to a stacking direction of the display element layer and the light blocking pattern layer, a first width that is a maximum width of one of the pixel defining films is equal to a second width of the opening” (Bottom Figure 5 (Notice that in a cross-section parallel to display element layer (i.e. films 122, 124, and 126) and light blocking layer (i.e. 190), a first maximum width of pixel defining film 124 (i.e. width at top of 124) is equal to a second chosen width of said opening formed between portions of light block layer 190.)).
Regarding Claim 3, Lee discloses everything claimed as applied above (See Claim 2). In addition, Lee discloses “wherein in the cross section, a third width of the intersection is less than the first width and the second width” (Figures 4 and 5 (Notice that in a cross-section parallel to display element layer (i.e. films 122, 124, and 126) and light blocking layer (i.e. 190), a first maximum width of pixel defining film 124 (i.e. width at top of 124) is equal to a second width of the opening formed between portions of light block layer 190.)), and a third width of the intersection of 154b and 152b can be selected of the total intersection width that is less than both a first maximum width and a second width as described above.)).
Regarding Claim 4, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the light blocking pattern layer is directly disposed on the display element layer, and the input sensing layer is directly disposed on the light blocking pattern layer” (Bottom Figure 5 (Notice that light block pattern layer comprised of black matrix 190 (i.e. 198 and 196) is disposed direction on the display element layer through encapsulation layer 140 and the input sensing layer of at least electrodes 154e and 152e is disposed directly on portions 196 of the light blocking layer 190.)).
Regarding Claim 7, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein each of the sensing electrodes comprises: a first intersection that overlaps the protrusion; and a second intersection that overlaps one of the pixel defining films but not the protrusion” (Figure 4 (Notice in the center of Figure 4, each of sensing electrodes 152e and 154e have first intersections via bridges in the center that overlap said - - a protrusion - - as described above and that each of sensing electrodes 152e and 154e have a second intersection via said bridges that are off or to the side of said - - a protrusion - - (i.e. due to the width of the intersection) that overlaps the pixel defining films (i.e. areas marked with ‘B’ and ‘R’), but do not overlap said – a protrusion - -  between areas ‘B’ and ‘R’.
Regarding Claim 12, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “where each of the light emitting elements comprises a first electrode and a second electrode that face each other” (Figure 5, Items 122 ‘anode’. 126 ‘cathode’, 124 ‘light emitting stack’ (Notice that light emitting stack 124 providing light emitting elements comprise first anode electrode 122 and second cathode electrode 124 that face each other.)), “and a light emitting layer disposed between the first electrode and the second electrode” (Figure 5 (Notice that light emitting stack 124 providing light emitting elements also provide a light emitting layer disposed between first anode electrode 122 and second cathode electrode 124.)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (United States Patent Application Publication US 2015/0185942 A1), hereinafter referenced as Kim.
Regarding Claim 13, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses fails to explicitly disclose “further comprising a polarization layer disposed on the input sensing layer”.
In a similar field of endeavor, Kim teaches a polarization film 193 disposed on the input sensing layer formed by touch screen 180 (Figure 2 and Paragraph [0030], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a polarization layer disposed on the input sensing layer” because one having ordinary skill in the art would want to prevent reflection due to external light (Kim, Paragraph [0030], Lines 1 – 3).
Allowable Subject Matter
Claims 5, 6, and 8 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasoning set forth in the history of prosecution of the instant application.
The subject matter of Claims 14 and 16 – 20 is allowable over the prior art of record for reasoning set forth in the history of prosecution of the instant application. However, note that Claim 16 must overcome the 35 U.S.C. 112(b) rejection above to placed in full condition for allowance.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed May 12, 2022 have been fully considered.
	First, the Examiner disagrees that - - [t]he pixel defining film of claims1 cannot correspond to Lee’s anode, light emitting stack, and cathode - - (REMARKS, Page 13, Lines 9 – 10 (Reference made by all written lines, excluding blank lines.)). The Examiner disagrees because Lee’s anode 122, light emitting stack 124, and cathode provide a region of films that define the existence of a pixel and the region of a light-emitting element. Also, note that portions of anode 122, portions of the light emitting stack 124, and portions of the cathode 126 provided between the leftmost and right most borders of each of Lee’s banks 128 (as shown in Figure 5) provide non-light emitting regions.
	Second, the Examiner agrees that - - Lee’s Fig. 5 shows that here is nothing corresponding to the protrusion of claim 1 disposed on the bank 128 - - (REMARKS, Page 15, Lines 2 – 3 (Reference made by all written lines, excluding blank lines.)). The Examiner agrees because the protrusion is a bank 128 and therefore a bank 128 is not disposed on top of a bank 128, although bank 128 is disposed on top of anode 122, where anode 122 is at least one the plurality of pixel defining films.
	Third, all other arguments including but not limited to those drawn to the claimed “a protrusion” and “an opening” are moot in view of the grounds for rejection presented above in response to the amendments to at least Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        July 01, 2022